          Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 1 of 9




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                  Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                          Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                   mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                           John R. Gibson (GA SBN 454507)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          jrgibson@duanemorris.com
     Telephone: 650.847.4150                           Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                  David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                   Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                             dcdotson@duanemorris.com
     japowers@duanemorris.com                          John R. Gibson (GA SBN 454507)
 8   Jarrad M. Gunther (PA SBN 207038)                 Admitted Pro Hac Vice
     Admitted Pro Hac Vice                             jrgibson@duanemorris.com
 9   jmgunther@duanemorris.com                         Jennifer H. Forte (GA SBN 940650)
     30 South 17th Street                              Admitted Pro Hac Vice
10   Philadelphia, PA 19103                            jhforte@duanemorris.com
     Telephone: 215.979.1000                           1075 Peachtree NE, Suite 2000
11   Facsimile: 215.979.1020                           Atlanta, GA 30309
                                                       Telephone: 404.253.6900
12   Attorneys for Defendant                           Facsimile: 404.253.6901
     SONICWALL INC.
13

14                                UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                         SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability           Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                         DEFENDANT SONICWALL INC.’S
19                         Plaintiff,                    MOTION IN LIMINE NO. 5:
                                                         RE EVIDENCE OR ARGUMENTS ABOUT
20          v.                                           POST-GRANT PROCEEDINGS
21   SONICWALL INC., a Delaware Corporation,             Date:        March 18, 2021
                                                         Time:        1:30 PM
22                                                       Courtroom:   3, 5th Floor
                           Defendant.                    Judge:       Hon. Beth Labson Freeman
23

24

25

26

27

28

         DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                 PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
             Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 2 of 9




 1                                  TABLE OF REFERENCED EXHIBITS
 2   Order on Motions in Limine, Finjan, Inc. v. Cisco Sys., Inc., No. 17-cv-
     72-BLF, Dkt. 660 (N.D. Cal. May 22, 2020)                                Ex. 151
 3
     January 9, 2020 Transcript of Proceedings, in the case styled, Finjan,
 4   Inc. v. Cisco Systems, Inc., Case No. 17-cv-00072-BLF (N.D. Cal.), Dkt.
     No. 541-8.                                                              Ex. 29
 5   Ex Parte Reexamination Certificate for U.S. Patent No. 7,975,305             Ex. 30
 6   U.S. Court of Appeals for the Federal Circuit, In Re: Finjan, Inc., 2018- Ex. 31
     2354, Judgment (September 6, 2019)
 7
     Request for Ex Parte Reexamination of U.S. Patent No. 7,975,305,             Ex. 32
 8   Reexamination Control No. 90/014,477 (“’477 Reexam”)
     Request for Ex Parte Reexamination of U.S. Patent No. 7,975,305,             Ex. 33
 9   Reexamination Control No. 90/013,660 (“’660 Reexam”)
10   Notice of Intent to Issue Ex Parte Reexamination Certificate dated           Ex. 34
     February 4, 2021, ’477 Reexam
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28
                                                        1
            DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                    PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 3 of 9




 1            The Court should preclude Finjan from presenting any evidence or argument about inter

 2   partes reviews (“IPRs”) and other post-grant proceedings before the U.S. Patent and Trademark

 3   Office (“PTO”). The jury will be asked to independently evaluate SonicWall’s defenses of invalidity,

 4   and in doing so will apply different legal standards, hear from different experts, receive different

 5   evidence, and have a wholly separate record from that before the PTO. Allowing introduction of

 6   evidence and discussion of these prior PTO proceedings would result in a trial-within-a-trial about

 7   these post-grant proceedings, which would only confuse the jury and make their task more difficult.

 8   I.       Factual Background
 9            The eight (8) asserted patents in this case – U.S. Patent Nos. 6,804,780 (’780 Patent),

10   6,154,844 (’844 Patent), 8,677,494 (’494 Patent), 8,141,154 (’154 Patent), 7,613,926 (’926 Patent),

11   7,975,305 (’305 Patent), 8,225,408 (’408 Patent), and 6,965,968 (’968 Patent) – have been the subject

12   of at least 39 IPR petitions and several additional ex parte reexaminations. All of the IPR petitions

13   were filed by parties other than SonicWall and primarily involved different prior art combinations

14   than those set forth by SonicWall. Only one of the ex parte reexaminations on a single patent (’305

15   Patent) was requested by SonicWall. The overall result across all of these post-grant proceedings

16   was mixed – many claims were invalidated, while some survived. The difference between the

17   surviving claims and the invalidated claims was often quite narrow. See, e.g., Palo Alto Networks,

18   Inc. v. Finjan, Inc., 777 Fed. Appx 501, 508 (Fed. Cir. 2019) (confirming invalidity of independent

19   claim 1 while affirming Board decision that independent claim 10 was not shown invalid).

20   II.      All Post-Grant Proceedings Should Be Excluded
21            Courts have disallowed evidence of post-grant proceedings under Federal Rule of Evidence

22   403 due to their minimal (if any) relevance and significant potential to mislead the jury: “While these

23   [proceedings] may have some probative value, [the Court] believe[s] that this will be far outweighed

24   by likely confusion to the jury.” Finjan, Inc. v. Sophos, Inc., No. 14-cv-01197-WHO, 2016 WL

25   4560071, *14 (N.D. Cal. Aug. 22, 2016) (granting motion to exclude evidence of IPR proceedings

26   and citing InterDigital Commc’ns Inv. v. Nokia Corp., No. 13-10, 2014 WL 8104167, *1 (D. Del.

27   Sept. 19, 2014)); Milwaukee Elec. Tool Corp. v. Snap-On Inc., No. 14-CV-1296-JPS, 2017 WL

28   4570787, at *6-7 (E.D. Wis. Oct. 12, 2017) (excluding IPR evidence where “the IPRs have all been
                                                   1
           DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                   PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 4 of 9




 1   completed and resulted in decisions on the merits upholding patentability.”). As the Sophos Court

 2   recognized, “[I]it would take a significant amount of time and effort to adequately explain the

 3   relevance and limitations of the PTO proceedings to the jury . . . .” Id. Finjan itself has argued,

 4   “evidence of the pending PTO proceedings is irrelevant, non-probative, and prejudicial.” Id. at *9.

 5           The improper effect of creating a super-patent in the mind of the jury is almost inevitable:

 6   “Admitting evidence of the IPRs is likely to mislead the jury into believing that because the patents-

 7   in-suit have survived many attacks, they must be valid against the present attacks.” Milwaukee Elec.

 8   Tool, 2017 WL 4570787, at *6-7. See also Fairchild Semiconductor Corp. v. Power Integrations,

 9   Inc., No. 12-540-LPS, 21, U.S. Dist. LEXIS 53324, at *2-3 (“Evidence and argument relating to the

10   completed reexamination of PI’s ’366 patent also has minimal probative value – the ’366 has been

11   valid and presumed valid since its issuance, and remains so following reexamination – which would

12   be substantially outweighed by the risk of unfair prejudice to Fairchild if admitted, as jurors could

13   mistakenly apply a higher burden to a challenge to the validity of the claims that have withstood

14   reexamination.”); Masimo Corp. v. Philips Elec. N. Am. Corp., No. 09-80-LPS, 2014 WL 4246579,

15   at *2 (D. Del. Aug. 27, 2014) (“Whatever probative value there is to evidence that the PTO considered

16   a particular piece of art on multiple occasions (i.e., during initial prosecution and again during

17   reexamination) is substantially outweighed by the risk of jury confusion and the waste of the jury’s

18   time that would be necessitated to put in full context the details of the reexamination. Therefore, the

19   balance under Federal Rule of Evidence 403 favors exclusion of the evidence of reexaminations at

20   this jury trial.”).

21           The facts of this case compel the same result here.

22           A.       Post-Grant Proceedings Not Involving SonicWall

23           The unfair prejudice to SonicWall related to IPR proceedings for which SonicWall was not a

24   party is clear. See InterDigital Commc’ns, Inc. v. Nokia Corp., No. 13-10-RGA, slip-op at 3 (D. Del.

25   Aug. 28, 2014) (“A PTO non-merits decision not involving Defendants has little or no probative

26   value, and would require a lot of explanation for the jury to be able to understand… [I]f it were

27   assumed to have some minimal probative value, that probative value would be substantially

28   outweighed by the danger of unfair prejudice to the Defendants, and the risk of jury confusion from
                                                    2
          DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                  PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 5 of 9




 1   the complexity added by such testimony.”); Ziilabs Inc., Ltd. v. Samsung Elecs. Co. Ltd., et al., No.

 2   2:14-cv-203-JRG-RSP, slip-op at 6-7 (E.D. Tex. Oct. 28, 2015) (excluding evidence or testimony

 3   relating to the PTAB’s decision in IPR brought by third party prejudiced defendant because defendant

 4   was not a party to the IPR proceeding). Indeed, Finjan’s counsel conceded this point at the summary

 5   judgment hearing in the Cisco case. See Ex. 29 (Hearing Transcript) at 8:10-14 (referring to “how

 6   many time these patents have been IPR’ed and how many time they survived” and stating, “And I

 7   understand the Court says that doesn’t come in because it’s different parties”).

 8          B.      Post-Grant Proceedings Involving SonicWall

 9          Likewise, the Court should preclude Finjan from presenting evidence or argument about the

10   single reexamination request concerning the ’305 Patent filed by SonicWall. The ’305 Patent

11   reexamination proceedings are complex and will be confusing to the jury.

12          By way of background, claims 1, 2, 5, and 13 of the ’305 Patent already have already been

13   canceled as a result of an ex parte reexamination filed by Proofpoint, Inc. in 2015 (“’660 Reexam”)

14   – more than two years before Finjan sued SonicWall. Ex. 30 (’660 Reexam. Cert.). The Federal

15   Circuit confirmed this cancelation determination. Ex. 31 (Fed. Cir. ’660 Opinion). Then, in March

16   2020, SonicWall requested an ex parte reexamination of claims 6, 9, 11-12, 17, and 25 (Reexam

17   Control No. 90/014,477, “’477 Reexam”) based on the same prior art references that already

18   invalidated claims 1, 2, 5, and 13. Compare Ex. 32 (’477 Reexam Request) at 7, 28-30 with Ex. 33

19   (’660 Reexam Request) at ii-iii, 15. The result of this Reexam would be very confusing for a jury.

20   Specifically, the claims were confirmed based on limitations found in claim 1, even though claim 1

21   was canceled earlier based on the same references, because the claims in the ’477 Reexam were

22   construed using the Phillips standard whereas they were construed in the ’660 Reexam using the

23   broadest reasonable interpretation (BRI) standard. Ex. 34 (’477 Notice of Intent to Issue Ex Part

24   Reexamination Certificate) at 2-4. These seemingly incongruous results will unquestionably confuse

25   a jury. Further adding to the confusion is the fact the Patent Office confirmed the patentability of

26   claims 6, 9, 11-12, 17, and 25 in the ’477 Reexam based on narrow constructions of “parser rules,”

27   “analyzer rules,” and “ruled based content scanner,” id., which terms have not been construed in this

28   case. Silver State Intellectual Techs., Inc. v. Garmin Int’l, Inc., No. 2:11-cv-01578-GMN-PAL, 2015
                                                        3
         DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                 PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 6 of 9




 1   WL 2152658, at *8 (D. Nev. May 7, 2015) (Excluding evidence concerning reexaminations because

 2   different standards and claim constructions would confuse jury); Wonderland Nurserygoods Co., Ltd.

 3   v. Thorley Indus., LLC, Civil Action No. 12-196, 2014 U.S. Dist. LEXIS 23255, at *54-57 (W.D. Pa.

 4   Feb. 24, 2014) (same). Thus, the Court should exclude all evidence and arguments relating to

 5   SonicWall’s reexamination proceedings and decisions relating to the ’305 Patent as any probative

 6   value is significantly outweighed by the confusion to the jury and prejudice to SonicWall.

 7          C.      Post-Grant Proceedings Are Irrelevant to Damages and the Hypothetical

 8   Negotiation

 9          In Cisco, Finjan persuaded the Court that evidence of IPR decisions on the asserted claims

10   (which, by definition, were in Finjan’s favor) should be admitted as relevant to damages –

11   specifically, that the post-grant proceedings would be considered at the hypothetical negotiation

12   under the “book of wisdom” such that the parties would understand that the patents are really valid.

13   Ex. 15 (Order on Motions In Limine) at 15. Respectfully, this rationale is not supported by the law.

14          It is well-settled law that a hypothetical negotiation already assumes that the patents are valid;

15   this is not a point that could ever be disputed at the hypothetical negotiation. Aqua Shield v. Inter

16   Pool Cover Team, 774 F.3d 766, 771 (Fed. Cir. 2014) (“Most basically, the method assumes

17   infringement and validity of the patents and willingness of the parties to negotiate an agreement.”);

18   Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1325 (Fed. Cir. 2009) (“The hypothetical

19   negotiation also assumes that the asserted patent claims are valid and infringed.”); MediaTek Inc. v.

20   Freescale Semiconductor, Inc., No. 11-cv-5341-YGR, 2014 WL 2854890, at *2 (N.D. Cal. June 20,

21   2014) (“This hypothetical negotiation assumes that both the patentee and the accused infringer are

22   willing parties to the negotiation, and that the patent was valid, enforceable, and infringed.”). In other

23   words, the parties at the hypothetical negotiation are already deemed to assume that the patents are

24   valid, and there is no such thing as a higher recognition of validity as part of that legal construct.

25   Courts have thus rejected these types of clever rationales that attempt to use the “hypothetical

26   negotiation” rationale to sneak in evidence on a point that is already assumed by the legal construct

27   itself. Intellectual Ventures I LLC, v. Symantec Corporation et al., 1-10-cv-01067, slip-op at 2-3 (D.

28   Del. Jan. 6, 2015) (excluding evidence of defendant’s knowledge of patents under FRE 403 because
                                                    4
         DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                 PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 7 of 9




 1   a hypothetical negotiation assumes validity and infringement).

 2          Seen in its true light, Finjan is arguing exactly what the case law has rejected, i.e., that the

 3   patents should be credited as more than simply valid, but as some sort of super-patents. But the law

 4   does not recognize any such thing. See, e.g., Fairchild Semiconductor Corp. v. Power Integrations,

 5   Inc., No. 12-540-LPS, 21, U.S. Dist. LEXIS 53324, at *2-3 (“the ’366 has been valid and presumed

 6   valid since its issuance, and remains so following reexamination . . . jurors could mistakenly apply a

 7   higher burden to a challenge to the validity of the claims that have withstood reexamination.”);

 8   Milwaukee Elec. Tool, 2017 WL 4570787, at *6-7 ( “Admitting evidence of the IPRs is likely to

 9   mislead the jury into believing that because the patents-in-suit have survived many attacks, they must

10   be valid against the present attacks.”). Any expert opinion suggesting otherwise should thus be

11   excluded based on Daubert. Indeed, Finjan’s hypothetical negotiation rationale would take this legal

12   error one step further, not only implanting the legally void notion of a super-patent in the mind of the

13   jury, but also placing into the minds of the parties themselves at the time of the hypothetical

14   negotiation.

15          Finally, Finjan’s rationale would swallow the entirety of the case law on excluding post-grant

16   proceedings, cited above. Every patent holder whose patents survived IPRs could make this argument

17   about getting extra credit at the hypothetical negotiation. And, if Finjan’s rationale were accepted,

18   then the parties at the hypothetical negotiation would also know how many IPRs Finjan has lost, and

19   just how close the asserted claims came to being invalidated in post-grant proceedings, perhaps

20   reducing the assumption of validity at the hypothetical negotiation. None of this is permitted: the

21   assumption of validity is binary, and it is fixed as part of the hypothetical negotiation construct.

22   Finjan cannot get through the backdoor what it admits is prohibited through the front.

23

24

25

26

27

28
                                                      5
         DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                                 PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 8 of 9




 1   Dated: March 4, 2021                        Respectfully Submitted,

 2                                               /s/ Nicole E. Grigg
                                                 Nicole E. Grigg (formerly Johnson)
 3                                               Email: NEGrigg@duanemorris.com
                                                 DUANE MORRIS LLP
 4                                               2475 Hanover Street
                                                 Palo Alto, CA 94304-1194
 5
                                                 Matthew C. Gaudet (Pro Hac Vice)
 6                                               Email: mcgaudet@duanemorris.com
                                                 John R. Gibson (Pro Hac Vice)
 7                                               Email: jrgibson@duanemorris.com
                                                 Robin L. McGrath (Pro Hac Vice)
 8                                               Email: rlmcgrath@duanemorris.com
                                                 David C. Dotson (Pro Hac Vice)
 9                                               Email: dcdotson@duanemorris.com
                                                 Jennifer H. Forte (Pro Hac Vice)
10                                               Email: jhforte@duanemorris.com
                                                 1075 Peachtree Street, Ste. 2000
11                                               Atlanta, GA 30309

12                                               Joseph A. Powers (Pro Hac Vice)
                                                 Email: japowers@duanemorris.com
13                                               Jarrad M. Gunther (Pro Hac Vice)
                                                 Email: jmgunther@duanemorris.com
14                                               30 South 17th Street
                                                 Philadelphia, PA 19103
15
                                                 Attorneys for Defendant
16                                               SONICWALL INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                  6
       DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT
                               PROCEEDINGS, CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 364 Filed 03/04/21 Page 9 of 9




 1                                CERTIFICATE OF SERVICE

 2        This is to certify that a true and correct copy of DEFENDANT SONICWALL INC.’S

 3   MOTION IN LIMINE NO. 5: RE EVIDENCE OR ARGUMENTS ABOUT POST-GRANT

 4   PROCEEDINGS was served by ECF on all counsel of record on March 4, 2021.

 5
                                                    /s/ Nicole E. Grigg
 6                                                  Nicole E. Grigg
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE; 5:17-CV-04467-BLF-VKD
